DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, and 24 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s submission on of amendments and arguments have been fully considered to be persuasive therein the claim limitations are in allowable format.
The prior art fails to teach or suggest alone or in combination the limitations of the claims as a whole including a main chassis with a host motherboard and interconnect card and a motherboard-less expansion chassis communicating with the main chassis via sideband and in-band signal channels in an external cable.  Additionally communicating data by an information handling resource along the in-band channels and control data along the sideband channels with different embodiments therein.  Prior art is further silent on modification to combine such features and functionality and is therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH-


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184